DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	The claims include a cover page which details the status of the claims, i.e. “Claims 1 to 22 are pending in the application.” and “Claims 1 to 22 are subject to a restriction and/or election requirement.” but in accordance with MPEP § 608.01(m), the claims must commence on a separate physical sheet or electronic page and any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.
Accordingly, the examiner recommends that the cover page information noted above should be removed or if Applicant wishes to keep the pending claims status in the reply, move the above cited portions to a remarks sheets, rather than being included as a part of the claims sheets themselves.

Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on 10 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claim 1 is objected to because of the following informalities: Line 2 of the claim appears to be missing a punctuation mark separating the preamble of the claim from the body of claim, such as a colon or semicolon. A possible correction could be to recite --comprising the steps of:--.
Additionally, line 13 of the claim appears to be grammatically incorrect as missing an article between “in” and “soft tissue sample”. An appropriate correction could be to recite instead --in a soft tissue sample--.

Claim 15 is objected to because of the following informalities: Line 6 of the claim recites in part “multivariate .analysis” and appears to have two typographical errors where one is an extra “space” between the words “multivariate” and “analysis” and additionally includes a “.” that appears to have been erroneously included. A possible correction could be to remove the extra space between the two words as well as deletion of the “.” before “analysis”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8: The claim recites “wherein said at least one wavelength of light comprises at least two separate wavelengths” and accordingly is rendered indefinite because “at least one wavelength of light” is inclusive of a single wavelength and therefore contradicts the second part of the recitation that is met only when the wavelength of light comprises at least two separate wavelengths.
It appears from Applicant’s as-filed specification in the last paragraph of page 12 that continues as the first paragraph of page 13 and the first full paragraph of page 13 in particular that the at least two separate wavelengths are intended to be emitted at separate times and have their amplitudes measured at separate times, but this does not resolve the above indicated issue, i.e. the contradictory nature of “at least one wavelength of light” and “at least two separate wavelengths” is still not resolved.

The examiner recommends amending parent claim 1 to indicate that at least two wavelengths are emitted or amending/canceling claim 8 to obviate the 35 U.S.C. 112 rejection thereto. Alternatively, if Applicant believes the claim scope of claim 8 is rendered clear by Applicant’s disclosure, the examiner encourages Applicant to support said assertion by indicating which portions of Applicant’s disclosure are relied upon to render the rejection moot in reply to this office action.

As to claims 9-13: Each of said claims depends ultimately from claim 8 and accordingly each is also subject to 35 U.S.C 112 rejections at least by virtue of inheriting the indefiniteness of claim 8 for the reasons indicated previously.

References Cited but not Relied Upon
As to references cited but not relied upon:
Fluh et al. US Pat 6,324,901 B1 discloses a process for recognizing foreign bodies in foodstuffs and appears pertinent to Applicant’s disclosure.
Haagensen US Pat 5,641,907 discloses an apparatus for examining carcasses on a slaughter line using an ultrasound transducer and is considered pertinent to Applicant’s disclosure.




Allowable Subject Matter
Claims 1-7 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method for detecting small objects wholly or partly embedded in a soft tissue sample comprising the steps of determining from said multivariate analysis the presence of surface defects in a soft tissue sample using a statistical model and wherein the statistical model calculates a cumulative probability that a defect exists within said area based on measurement of wavelength dependence, an edge probability obtained from a gradient of said amplitudes, and (emphasis added) said acoustic signals loaded into a common data vector, when considered in combination with the other limitations recited in the instant claim.
Although it is known from the prior art to use combined optical and ultrasonic inspection methods for detection of foreign matter in food products (see, for example, Bond et al. US PG-PUB 2005/0068535 A1 in ¶ 83, ¶ 103, and ¶ 105), the prior art does not disclose or render obvious to the particularly claimed methodology as set forth in Applicant’s claim 1 which requires that the statistical model utilized must calculate a cumulative probability that a defect exists within an area based on measurement of wavelength dependence, an edge probability 
Bond, considered to be the closest available prior art along with two other documents also attributed to Bond (see Bond et al. US PG-PUB 2003/0098796 A1 and Bond et al. US PG-PUB 2003/0098409 A1), while describing general techniques for detecting presence of foreign material in food (see the abstract of each document), fails to disclose or render obvious the particularly claimed set forth method as claimed in claim 1 of Applicant’s instant application and therefore claim 1 is indicated allowable over the prior art of record.

As to claims 2-7 and 14-19: Each of said claims depend ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.

Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 8-13: Each of said claims depend ultimately from claim 1 and accordingly would be allowable if rewritten to overcome the rejections of each of said claims under 35 U.S.C. 112(b), at least by virtue of their dependencies upon allowable independent claim 1 which is allowable for the reasons noted above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856